                               Case 17-21219            Doc 130        Filed 02/14/20          Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 17-21219-TJC
Patricia Lynn Caplan                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: dwalston                     Page 1 of 1                          Date Rcvd: Feb 12, 2020
                                      Form ID: pdfparty                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2020.
db             +Patricia Lynn Caplan,   25 Ethelwood Court,   Olney, MD 20832-2900

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2020 at the address(es) listed below:
              Fredrick Eric Nix    fnix@ch13md.com
              James C. Martin   jcm@bankruptcylawman.com, nel@bankruptcylawman.com,info@bankruptcylawman.com,
               ninasnumber@yahoo.com,martinjr88221@notify.bestcase.com
              Kristine D Brown    ecf@logs.com
              Mark David Meyer    bankruptcy@rosenberg-assoc.com
              Rebecca A. Herr   ecf@ch13md.com
              Sari Karson Kurland    skurland2@comcast.net, admin@sarikurland.com,
               kurlandsr71821@notify.bestcase.com,marie-claire@sarikurland.com
                                                                                            TOTAL: 6
                                  Case 17-21219   Doc 130    Filed 02/14/20     Page 2 of 3
   Entered: February 12th, 2020
   Signed: February 12th, 2020

   SO ORDERED
   No response or opposition.




                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND
                                                         Located in Greenbelt

                        IN RE:

                        PATRICIA L. CAPLAN                               Case No. 17-21219-TJC
                                                                         Chapter 13
                             Debtor

                        U.S. BANK NATIONAL ASSOCIATION,                  Motion No.
                        AS TRUSTEE FOR STRUCTURED
                        ADJUSTABLE RATE MORTGAGE LOAN
                        TRUST, MORTGAGE PASS-THROUGH
                        CERTIFICATES, SERIES 2007-10
                        8950 Cypress Waters Blvd
                        Coppell, TX 75019

                             Movant
                        v.

                        PATRICIA L. CAPLAN
                        25 Ethelwood Court
                        Olney, MD 20832

                             Respondents

    Rosenberg &
  Associates, LLC
                                           ORDER GRANTING RELIEF FROM AUTOMATIC STAY
  4340 East West
Highway, Suite 600
Bethesda, MD 20814             Upon consideration of the foregoing Motion Seeking Relief from the Automatic Stay,
                        and good cause having been shown, by the United States Bankruptcy Court for the District of
FILE NUMBER: 56551
                        Maryland

                                ORDERED that the automatic stay imposed by 11 U.S.C. Section 362(a), be and the
                        same is hereby, terminated to enable U.S. Bank National Association, as trustee for
                        Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates,
                        Series 2007-10, its successors and/or assigns, to proceed with the foreclosure sale against
                        the real property and improvements known as 25 Ethelwood Court, Olney, MD 20832, and
                        that the successful purchaser thereof may take all lawful actions to obtain possession of
                        same; and be it further
                          Case 17-21219       Doc 130      Filed 02/14/20      Page 3 of 3

                             ORDERED that the Automatic Stay of 11 U.S.C. Section 362(a) be, and it hereby,
                     shall not be reimposed as to the Debtors¶ interest, by the conversion of this case to a case
                     under any other chapter of the Bankruptcy Code.




                     cc: Mark D. Meyer, Esq.                             Rebecca A Herr, Trustee
                         Rosenberg & Associates, LLC                     185 Admiral Cochrane Drive, Suite 240
                         4340 East West Highway, Suite 600               Annapolis, MD 21401
                         Bethesda, MD 20814

                        Patricia L. Caplan                               Sari Karson Kurland, Esquire
                        25 Ethelwood Court                               The Law Offices of Sari K. Kurland, LLC
                        Olney, MD 20832                                  211 Jersey Lane
                                                                         Rockville MD 20850




                                                          End of Order




    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814



FILE NUMBER: 56551
